—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about October 5, 1994, which granted plaintiffs’ motion for reconsideration of an order of the same court (Myriam Altman, J.), dated December 23, 1993, dismissing the action for failure of plaintiff to appear for a physical examination in accordance with a conditional order of preclusion, and upon reconsideration, withdrew the prior order of dismissal and restored the action to the calendar, unanimously affirmed, with costs.
The IAS Justice, who took over Justice Altman’s caseload upon her elevation to the Appellate Division, Second Department, properly heard this motion, which included significant new matter not previously presented to Justice Altman. There*224upon, the IAS Court properly exercised its discretion in granting the motion as plaintiff demonstrated a reasonable excuse for her delay in returning to the United States, arriving twelve days after the date prescribed by the conditional order of dismissal, and a meritorious action. Concur — Sullivan, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.